                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:02CR353

       vs.
                                                      MEMORANDUM AND ORDER
TONY SKANNELL,

                     Defendant.


       This matter is before the Court on the Defendant’s Motion to Reduce Sentence,

ECF No. 859. He seeks relief pursuant to the Fair Sentencing Act of 2010, Pub. L. No.

111-220, 124 Stat. 2372 (2010), effective August 3, 2010, which reduced the penalties

for certain crack cocaine offenses. Although the Defendant was sentenced before the

effective date of the Fair Sentencing Act, the First Step Act, Pub. L. No. 115-391, 132

Stat. 5194 (2018), at § 404, permits sentencing judges to apply the Fair Sentencing Act

to sentences imposed before August 3, 2010.

       Following a jury trial, the Defendant Tony Skannell was found guilty of Count I of

the Indictment, charging him with conspiracy to distribute or possess with intent to

distribute 50 grams or more of cocaine base.        His mandatory minimum term was

enhanced to 20 years pursuant to 21 U.S.C. § 841(b)(1)(A) and 21 U.S.C. § 851, because

he was found responsible for 510 grams of cocaine base and he had prior felony

convictions for crimes of violence.

       Skannell was sentenced on October 18, 2004, to a term of 360 months

imprisonment and five years of supervised release. He appealed and, pending his

appeal, the Supreme Court issued its decision in United States v. Booker, 543 U.S. 220
(2005), declaring the U.S. Sentencing Guidelines to be advisory. Accordingly, the matter

was remanded to this Court for re-sentencing pursuant to Booker. On June 7, 2007, he

was re-sentenced and received the same sentence, which was the lowest end of the

guideline range of 360 to life.

       While § 401 of the First Step Act reduces and restricts enhanced sentencing for

prior drug felony convictions and prior serious violent felony convictions, that portion of

the First Step Act has no retroactive application. If the Fair Sentencing Act had been in

effect at the time of Skannell’s sentencing, his Base Offense Level, Total Offense Level,

and range of imprisonment under the Guidelines would have remained unchanged.

Accordingly, the First Step Act provides him no relief.

       IT IS ORDERED:

       1.     The Defendant’s Motion to Reduce Sentence, ECF No. 859, is denied;
              and
       2.     The Clerk will mail a copy of this Memorandum and Order to the
              Defendant at his last known address.


       Dated this 4th day of March 2019.
                                                 BY THE COURT:
                                                 s/Laurie Smith Camp
                                                 Senior United States District Judge




                                             2
